DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 14 and 16 are objected to because of the following informalities:  In the penultimate line of claim 1, the bullet-shaped member before the beginning of the line should be deleted.  Claim 14 is grammatically incorrect.  In claim 16, line 1, --the-- should follow “wherein”.  Appropriate correction is required.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 12-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 4, it is unclear whether “a braided fabric and a woven fabric” requires both a braided fabric and a woven fabric, or either a braided fabric or a woven fabric, particularly since “ woven fabric” has been deleted from line 8.  Do claims 1-6 and 12-16 require a woven fabric?  In claim 1, line 9, does “by textile fabrics” refer to the same types of fabrics referred to in lines 3-4? Do the fabrics in line 9 require a woven fabric?  Claim 1 must end with a period.  
In view of the above rejections under 35 USC 112, second paragraph, the claims are rejected as best understood, on prior art, as follows.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2 and 14 as best understood are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arroyo et al 4,595,793.
Re claim 1, Arroyo et al teaches a securing strand 20 capable of securing objects, which objects are not being positively claimed.  The strand is substantially composed of textile fibers (column 5, lines 13-14), the fibers may be woven (column 5, line 16).  The fibers may also be braided as disclosed by weaving in column 5, line 18.  The fibers define at least three fabrics, since the numerous fibers define one fabric on top of another fabric, and these fabrics are interlaced.  An innermost fabric is regarded as a core of the fabrics.
Re claim 2, the fibers comprise aramid (column 5, line 11).
Re claim 14, the strand has a sheathing 40.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 6, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Arroyo et al 4,595,793 in view of the JP 3163872 reference, hereafter referred to JP (872).
Re claim 6, paragraph [0050] of JP (872) teaches that an outer sheath 27 on a cable 3 is well known to be formed of numerous materials of one’s choice, including silicone in paragraph [0050], line 3.  
Re claim 15, the materials of paragraph [0050] are capable of being printed.  
Re claim 4, choosing a material of JP (872) to include an abrasive would have been obvious to one of ordinary skill in the art, as a matter of design choice.
Re claim 16, choosing a material of JHP (872) to be UV-impermeable would have been obvious to one of ordinary skill in the art, as a matter of design choice.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sheath 40 of Arroyo et al to include silicone, a printable material, an abrasive material and a UV-impermeable material, based on the desired characteristics one chooses, as an obvious matter of design choice.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Arroyo et al 4,595,793 in view of Asquith et al 9,260,885.
Re claim 5, it is noted that the primary reference to Arroyo et al teaches an alarm environment associated with the strand (column 4, line 11).  Asquith et al teaches a securing strand 110 having an electrical conductor 140, 142, 144, 146 (column 5, lines 11-12) which can activate an alarm when it is severed (column 5, lines 9-10).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the alarm of Arroyo et al to include a severable conductor in the strand, in view of the teaching of Asquith et al, to optimize the security of the strand of Arroyo et al against tampering/severing attempts.
Applicant's arguments filed May 3, 2022 have been fully considered but they are not persuasive. In response to the remarks on page 5, the penultimate paragraph through page 6, line 9, it is the examiner’s contention that the strand of Arroyo is not non-analogous art.  It is noted that the claiming of “for securing objects” does not add any material or functional properties to the claimed strand.  No “objects” are being positively claimed.  The claimed “securing” can also be a securing in an electrical sense to protect a building as disclosed in column 4, lines 31-35, as well as in a mechanical sense.  In addition, the strand of Arroyo et al is capable of being wrapped around an object to aid in securing the object.  
In response to the remarks on page 6, the second full paragraph, the innermost layer of fibers of Arroyo et al are regard as a core, which core includes additional layers of fibers around the core.
The examiner repeats his position that the Arroyo et al and Asquith references are properly combinable.
Provided all of the above objections to the claims and the rejections under 35 USC 112, second paragraph are overcome, claims 3, 12 and 13 would be objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LLOYD A GALL whose telephone number is (571)272-7056. The examiner can normally be reached Monday-Friday, 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine M Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.A.G/               Primary Examiner, Art Unit 3675                                                                                                                                                                                         
/LLOYD A GALL/               Primary Examiner, Art Unit 3675                                                                                                                                                                                                        July 30, 2022